DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments/remarks filed on 02/28/2022 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 102, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 10/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/15/2020 is withdrawn. Claim 20 , directed to a method of using the die assembly is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney C. Brant Cook on 03/11/2022.
The application has been amended as follows: 
	In the claims:
(Currently Amended) A die assembly comprising a plurality of filament forming nozzles, wherein the filament forming nozzles comprise filament exit holes from which filaments exit the filament forming nozzles during operation, wherein the die assembly further comprises a single uninterrupted open area surrounding all of the filament forming nozzles of the die assembly, wherein all of the filament forming nozzles extend at least partially through, but less than completely through the single uninterrupted open area [[and]] through which a fluid exits the die assembly during operation, wherein the single uninterrupted open area defines a fluid environment around the filament exit holes of the filament forming nozzles such that, wherein a first fluid cavity  at least two different fluid cavities is  at least a bottom surface of a nozzle plate comprising the plurality of filament forming nozzles and an upper surface of an air plate, wherein a second fluid cavity at least two different fluid cavities is a bottom surface of the air plate and a recess in an upper surface of an enclosure plate that defines the single uninterrupted open area, wherein the air plate comprises a plurality of holes through which one or more of the filament forming nozzles extend, and wherein the air plate further comprises one or more holes  and that are configured to direct the fluid towards the second fluid cavity.
(Cancelled)  
5-6. (Cancelled) 
7. (Currently Amended) The die assembly according to Claim [[[6]] 1 wherein the first fluid cavity and the second fluid cavity are configured for
8. (Currently Amended) The die assembly according to Claim [[[7]] 1 wherein the fluid comprises air.
11. (Currently Amended) A die assembly comprising a plurality of filament forming nozzles, wherein the filament forming nozzles comprise filament exit holes from which filaments exit the filament forming nozzles during operation, wherein the die assembly further comprises a single uninterrupted open area surrounding all of the filament forming nozzles of the die assembly, wherein all of the filament forming nozzles extend at least partially through, but less than completely through the single uninterrupted open area [[and]] through which a fluid exits the die assembly during operation
85% of an effective jet width of the fluid environment across the filament exit holes, as measured according to a % Effective Jet Width Test Method, during operation of the die assembly, wherein at least a portion of the fluid that contacts the filament exit holes is supplied by a fluid flow path that is divided into at least two different fluid cavities, wherein a first fluid cavity  at least two different fluid cavities is  at least a bottom surface of a nozzle plate comprising the plurality of filament forming nozzles and an upper surface of an air plate, wherein a second fluid cavity at least two different fluid cavities is a bottom surface of the air plate and a recess in an upper surface of an enclosure plate that defines the single uninterrupted open area, wherein the air plate comprises a plurality of holes through which one or more of the , and wherein the air plate further comprises one or more holes that are void of the filament forming nozzles and that are configured to direct the fluid towards the second fluid cavity.  
14-16. (Cancelled) 
17. (Currently Amended) The die assembly according to Claim [[[16]] 11 wherein the fluid comprises air.
20. (Currently Amended - Rejoined) A method for forming filaments, the method comprising the steps of:
	providing a die assembly according to Claim 1, 
	operating the die assembly, and
producing filaments from the filament forming nozzles of the [[a]] die assembly
Reasons for Allowance
Claims 1, 4, 7-8, 11, 13, 17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to a die assembly as instantly claimed is that the prior art of record, alone or in combination, fails to teach or suggest ‘wherein at least a portion of the fluid that contacts the filament exit holes is supplied by a fluid flow path that is divided into at least two different fluid cavities, wherein a first fluid cavity of the at least two different fluid cavities is formed between at least a bottom surface of a nozzle plate comprising the plurality of filament forming nozzles and an upper surface of an air plate, wherein a second fluid cavity of the at least two different fluid cavities is formed between a bottom surface of the air plate and a recess in an upper surface of an enclosure plate that defines the single uninterrupted open area, and wherein the air plate further comprises one or more holes that are void of the filament forming nozzles and that are configured to direct the fluid towards the second fluid cavity’ as instantly claimed (currently amended claims 1 and 11). The combination of these limitations differentiate the claimed die .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743